Citation Nr: 0724733	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-00 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for service-connected 
diabetes mellitus with peripheral neuropathy and diabetic 
retinopathy, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1967 to June 1971 
and November 1974 to November 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

In December 2006, the veteran submitted additional evidence 
consisting of statements in support of his claim and VAMC 
treatment records; this evidence has been reviewed by the 
undersigned.  The veteran has waived initial RO consideration 
of this evidence.  38 C.F.R. § 20.1304(c) (2007).  
Consequently, the Board may proceed with the adjudication of 
this claim.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran's service-connected diabetes mellitus does 
not require regulation of activities or a restricted diet; 
the diabetes mellitus is not productive of episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year, weekly visits to a diabetic 
care provider, or progressive loss of weight and strength. 

3.  The competent medical evidence shows that the veteran's 
peripheral neuropathy of the lower extremities is 
characterized by decreased sensation to vibration and mildly 
decreased pinprick sensation.  



CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 60 percent for service-connected diabetes mellitus have 
not been met or approximated.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.120, 
Diagnostic Code 7913 (2006).  

2.  The schedular criteria for a separate disability rating 
of 10 percent for peripheral neuropathy have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.124a, Diagnostic Code 8521 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in January 2004, the 
RO advised the veteran of what the evidence must show to 
establish entitlement to an increased rating for his service-
connected disability.  The RO advised the veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  

The RO also provided VCAA notice in a letter dated in 
February 2006.  In that letter, the RO again informed the 
veteran of what the evidence must show to establish 
entitlement to the benefit sought and of the relative duties 
of the veteran and VA in obtaining evidence in support of the 
claim.  The RO also specifically requested that the veteran 
send any evidence in his possession that pertained to the 
claim.   

The RO again provided VCAA notice to the veteran in a third 
correspondence, which was dated in March 2006.  In that 
correspondence, the RO informed the veteran that when service 
connection is granted, a disability rating and effective date 
of the award is assigned.  The RO also explained how the 
disability rating and effective date are determined.  The 
Board finds that in issuing the three aforementioned letters, 
the RO has satisfied the notice requirements of the VCAA, 
including as interpreted by the Court in Dingess/Hartman.  

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's service medical 
records and VA Medical Center (VAMC) treatment records.  The 
RO also requested, and obtained, medical records from a 
private physician, Dr. G.P., on the veteran's behalf.  The RO 
also provided the veteran with VA examinations in December 
2002 and May 2005.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2006).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

The veteran is currently assigned a 60 percent rating for 
service-connected diabetes mellitus type II under Diagnostic 
Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2006). 

Under Diagnostic Code 7913, a higher rating of 100 percent is 
assigned for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  Id.    

Compensable complications of diabetes are to be related 
separately, unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic 
Code 7913, Note (1) (2006). 

A 10 percent rating is assigned for mild incomplete paralysis 
of the external popliteal nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8521 (2006).  A 20 percent rating is assigned 
when the disability is moderate.  Id.  

Analysis

The competent medical evidence includes VA examination 
reports dated in December 2002 and May 2005, VAMC treatment 
records, and private medical records from Dr. G.P., Dr. P.K., 
Dr. S.O., Dr. D.D. and Dr. J.E.  For the following reasons, 
the medical evidence does not support the grant of a total 
disability rating for the veteran's diabetes mellitus.

Neither of the VA examination reports show that the veteran's 
diabetes mellitus medically requires a restricted diet or 
regulation of activities.  To the contrary, in the May 2005 
report, Dr. S.S. stated that the veteran had no restriction 
of activity on account of his diabetes and was not on a 
restricted diet.  In the December 2002 report, C.W., Nurse 
Practitioner, stated that the veteran initially controlled 
his diabetes with diet and oral medication, but she did not 
indicate that the veteran was on a restricted diet due to his 
diabetes.  Regarding physical activity, C.W. noted that the 
veteran was sedentary with no regular exercise, but did not 
indicate that his activities had been restricted due to his 
diabetes mellitus.

The medical evidence also fails to show that the veteran's 
diabetes mellitus is characterized by episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider.  Dr. C.W. noted in the December 2002 
VA examination report that the veteran saw a diabetic care 
provider only every 2 months.  In the May 2005 VA examination 
report, Dr. S.S. reported that the veteran saw a diabetic 
care provider only every 6 months.  Dr. S.S. also reported 
that the veteran had occasional hypoglycemic reactions, but 
that they did not require hospitalization.  Dr. S.S. also 
specifically stated that the veteran had no episodes of 
ketoacidosis.  

Regarding the complications of diabetic retinopathy and 
peripheral neuropathy of the lower extremities, the Board 
declines to grant a separate rating for the former, but finds 
that a separate rating of 10 percent is warranted for the 
latter.  The medical evidence shows that the veteran suffers 
from several eye disabilities including episcleritis, 
clinically significant diabetic macular edema, moderate 
diabetic retinopathy, cataract, pseudophakia, myopia, 
astigmatism, and presbyopia.  The Board finds that a separate 
rating for the diabetic retinopathy should not be assigned 
because the medical evidence does not show that the 
complications associated with the veteran's service-connected 
diabetes by themselves are severe enough to warrant a 
separate compensable disability.  38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1) (2006).

For the peripheral neuropathy of the lower extremities, the 
medical evidence, which includes both VA and private medical 
records, documents objective neurological deficits.  
Moreover, this evidence shows that the disability is severe 
enough to warrant a compensable rating.  Among the VA medical 
records is the May 2005 VA examination report in which Dr. 
S.S. stated that neurological examination revealed diminished 
sensation below the knees and diminished reflexes 
bilaterally. 

Private medical evidence included a neurological consultation 
from Dr. P.K., dated in March 2002.  In that consultation, 
Dr. P.K. noted a previous diagnosis of peripheral neuropathy 
from four years earlier.  Dr. P.K. confirmed the diagnosis 
with his own testing.  Specifically, Dr. P.K. detected 
decreased sensation to vibration and mildly decreased 
pinprick sensation in the feet.  Dr. G.P.'s impression was 
that the veteran had mild peripheral neuropathy.  Dr. G.P. 
also stated that the veteran had involvement of the nervous, 
sensory, and motor systems.  

The evidence pertaining to the severity of the veteran's 
neuropathy also consists of his own lay statements.  In a 
statement dated in February 2007, the veteran reported that 
his neuropathy had worsened.  The veteran cited difficulty 
walking and doing chores as examples of how this disability 
had worsened and affected his daily activities.  The 
veteran's subjective complaints were also recorded in Dr. 
P.K.'s neurological consultation.  Specifically, Dr. P.K. 
recorded that the veteran complained of pain, numbness, and a 
burning sensation in the lower extremities.
 
The Board finds that based on the objective medical evidence 
and the veteran's own statements concerning the severity of 
his peripheral neuropathy, the veteran's disability is best 
described as "mild."  For these reasons, a 10 percent 
rating is assigned.  38 C.F.R. § 4.124a, Diagnostic Code 
(2006).     

Essentials of Evaluative Ratings

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected diabetes mellitus with 
diabetic retinopathy causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent period of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2006).  In the 
instant case, to the extent that the veteran's service-
connected diabetes mellitus with diabetic retinopathy 
interferes with his employability, the currently assigned 
rating adequately contemplates such interference, and there 
is no evidentiary basis in the record for a higher rating on 
an extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).










ORDER

1.  An increased rating for service-connected diabetes 
mellitus with peripheral neuropathy and diabetic retinopathy, 
currently evaluated as 60 percent disabling, is denied.

2.  A separate rating of 10 percent for peripheral neuropathy 
of the lower extremities is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


